DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	This Office Action is in response to the Supplemental Amendment filed on 12 May 2022.

Status of the Claims
Claims 1-24, 26-28, 34, 36-37, 43-44 and 50-51 are cancelled.
Claims 25, 29-33, 35, 38-42 and 45-49 are allowed. 

Information Disclosure Statement
	The Information Disclosure Statement filed on 12 January 2017 was previously considered. However, upon further review it was noticed that the required Examiner’s annotations were missing and that non-patent literature citation number 13 was missing a page number. These deficiencies have been corrected. A signed and annotated copy of the IDS is attached with this office action.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
(A) Claims 25, 29-33, 35, 38-42 and 45-49 are patent eligible under 35 USC 101, as the claims effect an improvement of the technical field of monitoring and diagnosis of motility-related disorders by providing methods and systems which enable the ambulatory, non-invasive determination of motility and the diagnosis of motility-related disorders. The claims recite the acquisition of electrical signals from cutaneous electrodes positioned in a pattern on the skin of the body of a patient over a portion of the gastrointestinal tract and connected wirelessly to a portable electronic device. The acquired signals are processed into waveforms from which specific characteristics are identified. Said characteristic are then correlated to an organ and the motility pattern of said organ is determined. A status of the organ is then determined based at least in part on the motility pattern. The claimed systems and methods provide an improvement over the current methods and systems for electrodiagnosis which require the acquisition electrical signals via physical connections, require a priori knowledge of a specific organ to be monitored for adequate placement of the electrodes and are not capable of determining the source organ which is associated with the characteristics of the waveforms processed from the acquired electrical signals. Further, while the claims recite abstract ideas as mental processes, the claimed systems and methods recite elements in addition to said abstract ideas, which in combination, are not well-understood routine and conventional in the field and thereby provide an inventive concept under step 2(B) of the patent eligibility analysis. These additional elements include the acquisition, by a portable electronic device, of electrical signals from cutaneous electrodes connected wirelessly to the portable electronic device and positioned in a pattern on the skin of a patient over a portion of the gastrointestinal tract, the generation of processed waveforms from the electrical signals and the generation of a status of at least one organ based on a determined motility pattern.
 (B) Claims 25, 29-33, 35, 38-42 and 45-49 are free of art under 35 USC 102 and 103, as the prior art does not teach or fairly suggests methods and systems for monitoring motility of the gastrointestinal tract by acquiring, by a portable electronic device, electrical signals from cutaneous electrodes placed in a pattern over the skin of the patient’s body and connected wirelessly to the portable electronic device, processing the electrical signals into a plurality of processed waveforms, identifying a plurality of characteristics of said waveforms and determining, based on the characteristics which organ of a plurality of organs corresponds to particular ones of the processed waveforms. The prior art does not teach or fairly suggests determining a motility pattern for at least one organ based on the characteristics of the processed waveforms and generating a status for the organ based at least in part on the determined motility pattern. Current methods and systems for cutaneous electrogastrography are nor configured for the acquisition of electrical signals from cutaneous electrodes connected wirelessly to a portable electronic device. Further, none of the methods and systems available in the art is configured to determine, based on a plurality of characteristics of the processed electrical signals acquired from the cutaneous electrodes, which organ of a plurality of organs corresponds to particular ones of the processed waveforms. The systems and methods of the prior art rely on a priori knowledge of the organ to be monitored in order to ensure a correct placement of the electrodes. See, for example, Szarka, Lawrence A., and Michael Camilleri. "Methods for measurement of gastric motility." American Journal of Physiology-Gastrointestinal and Liver Physiology 296.3 (2009): G461-G475 for an overview of known methods and systems for monitoring motility of the GI tract (cited in the previous office action).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 25, 29-33, 35, 38-42 and 45-49 are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE ARCHER/Examiner, Art Unit 1631            
                                                                                                                                                                                            /Lori A. Clow/Primary Examiner, Art Unit 1631